Case 2:20-cv-13134-LVP-RSW ECF No. 28, PageID.2142 Filed 12/02/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  TIMOTHY KING, et al.,

                 Plaintiffs,
  v.                                                    Case No. 20-13134
                                                        Honorable Linda V. Parker
  GRETCHEN WHITMER, et al.,

             Defendants.
  __________________________/

       OPINION & ORDER GRANTING MOTIONS TO INTERVENE
                       (ECF NOS. 5, 12, 14)

       This matter is presently before the Court on three motions to intervene, filed

by the City of Detroit, the Democratic National Committee and Michigan

Democratic Party (“DNC/MDP”), and Robert Davis, an individual who cast his

November 3, 2020 general election vote in Wayne County via absentee ballot.

(ECF Nos. 5, 12, 14.) According to the movants, Plaintiffs concurred as to the

DNC/MDP’s and Davis’ motions but denied concurrence as to the City of Detroit’s

motion. (See ECF No. 5 at Pg. ID 840; ECF No. 12 at Pg. ID 1861; ECF No. 14 at

Pg. ID 1879.) In their response to the three motions, however, Plaintiffs neither

mention the DNC/MDP or the City of Detroit nor proffer arguments opposing

intervention by the two movants; but, Plaintiffs do oppose intervention by Davis.

(ECF No. 25.) The movants indicate that Defendants concurred as to the
Case 2:20-cv-13134-LVP-RSW ECF No. 28, PageID.2143 Filed 12/02/20 Page 2 of 6




DNC/MDP’s motion but denied concurrence as to Davis’ motion.1 (See ECF No.

12 at Pg. ID 1861; ECF No. 14 at Pg. ID 1879.)

      As neither party opposes the City of Detroit’s or the DNC/MDP’s motions to

intervene, the Court grants those motions. Boone v. Heyns, No. 12-14098, 2017

WL 3977524, at *5 (E.D. Mich. Sept. 11, 2017) (finding that an “argument[] [is]

deemed conceded and waived” where plaintiff did not refute it in his brief (citing

McPherson v. Kelsey, 125 F. 3d 989, 995 (6th Cir. 1997))); see also McPherson,

125 F. 3d at 995 (“[I]ssues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived.”). For the reasons

that follow, the Court also grants Davis’ motion.

                       APPLICABLE LAW & ANALYSIS

      Intervention is governed by Federal Rule of Civil Procedure 24. Rule

24(a)(2) provides that on timely motion, the court “must permit” anyone to

intervene who “claims an interest relating to the property or transaction that is the

subject of the action, and is so situated that disposing of the action may as a

practical matter impair or impede the movant’s ability to protect its interest, unless

existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a)(2). Davis

argues that “[his] interests are strong here because Plaintiffs’ [C]omplaint [] seeks



1
 In its Motion to Intervene, the City of Detroit does not indicate whether it sought
concurrence from Defendants. (See ECF No. 5 at Pg. ID 840.)
                                          2
Case 2:20-cv-13134-LVP-RSW ECF No. 28, PageID.2144 Filed 12/02/20 Page 3 of 6




an order . . . ‘decertifying’ [his] lawfully cast vote.” (ECF No. 12 at Pg. ID 1867.)

Davis “seeks to protect his lawfully cast vote” and “ensure it is properly counted

and certified.” (Id. at Pg. ID 1868.)

      Notably, the City of Detroit and the DNC/MDP—as well as, presumably,

Defendants Governor Gretchen Whitmer, Secretary of State Jocelyn Benson, and

the Michigan Board of State Canvassers—aim to protect the same interests on

behalf of all Wayne County voters, including Davis. (ECF No. 5 at Pg. ID 850-51;

ECF No. 14 at Pg. ID 1901.) While the burden of demonstrating inadequate

representation is minimal because the movant need not prove that the

representation will in fact be inadequate, but only that it “may be” inadequate,

Jordan v. Michigan Conference of Teamsters Welfare Fund, 207 F.3d 854, 863

(6th Cir. 2000) (citations omitted), the Sixth Circuit “has held that a movant fails to

meet [this] burden . . . when 1) no collusion is shown between the existing party

and the opposition; 2) the existing party does not have any interests adverse to the

intervenor; and 3) the existing party has not failed in the fulfillment of its duty.”

Id. (citing Bradley v. Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987)). Davis does

not contend that Defendants are colluding with Plaintiffs. In addition, though

Davis points out that he has filed suit against Secretary Benson in various courts

(ECF No. 12 at Pg. ID 1870-71), Davis neither argues nor explains how those

lawsuits make Defendants’ interests adverse to his own. And while Davis

                                           3
Case 2:20-cv-13134-LVP-RSW ECF No. 28, PageID.2145 Filed 12/02/20 Page 4 of 6




emphasizes that Defendants are busy defending other lawsuits similar to this one

and “[m]anagement of such case load requires immediate and immense attention

and effort,” (id. at Pg. ID 1870), Davis does not maintain that Defendants have

thus far failed to actively and thoroughly litigate the issues in this case. Davis,

therefore, cannot intervene as of right.

      Under Rule 24(b), the court “may” permit anyone to intervene who files a

timely motion and “has a claim or defense that shares with the main action a

common question of law or fact,” provided the court considers “whether the

intervention will unduly delay or prejudice the adjudication of the original parties’

rights” and “any other relevant factors.” Fed. R. Civ. P. 24(b); Mich. State AFL-

CIO v. Miller, 103 F.3d 1240, 1248 (6th Cir. 1997).

      Davis argues that he “lawfully voted by absentee ballot” and seeks to

intervene in this action to avoid having his vote in the election de-certified or not

counted.2 (ECF No. 12 at Pg. ID 1872.) The Court presumes that Defendants will



2
  Whether this assertion amounts to a defense is a close call. This is especially so
when considering that, when a movant requests leave to intervene “based solely on
their interest” in the property or transaction that is the subject of the action, the
Sixth Circuit has held that the district court does not abuse its discretion in denying
the movant’s motion for permissive intervention. Reliastar Life Ins. Co. v. MKP
Invs., 565 F. App’x 369, 374-75 (6th Cir. 2014). While more specificity regarding
Davis’ defenses would have been helpful, the Court recognizes that the Sixth
Circuit “take[s] a lenient approach to the requirements of Rule 24(c),” especially
where the non-movant identifies no “prejudice [that] would result from granting
the motion to intervene despite the failure to attach a pleading” and where the
                                           4
Case 2:20-cv-13134-LVP-RSW ECF No. 28, PageID.2146 Filed 12/02/20 Page 5 of 6




vigorously defend this action to prevent the disenfranchisement of any lawful

Michigan voter. The motions to intervene filed by the City of Detroit and the

DNC/MDP reflect that they too will argue against Plaintiffs’ attempt to remove

“hundreds of thousands of Detroit votes . . . from Michigan’s official tally.” (See

City of Detroit Br., ECF No. 5 at Pg. ID 852 (“Plaintiffs have not hidden the fact

that their ultimate goal is to have hundreds of thousands of Detroit votes removed

from Michigan’s official tally.”)); (DNC/MDP Br., ECF No. 14 at Pg. ID 1900

(discussing “lawfully cast ballots”)).

      Nevertheless, while “[t]he fact that [a movant’s] position is being

represented counsels against granting permissive intervention,” Bay Mills Indian

Community v. Snyder, 720 F. App’x 754, 759 (6th Cir. 2018) (citation omitted), the

Court finds that Davis’ intervention will not unduly delay or prejudice the

adjudication of the original Defendants’ rights. Davis will be subject to the same

briefing schedule as Defendants, and Plaintiffs do not demonstrate that his

participation will disrupt the schedule or otherwise delay the proceedings.

Moreover, even considering the complexity of the issues raised by the parties, the

need for expeditious resolution of this case, and the need to preserve “judicial

economy,” see League of Women Voters of Michigan v. Johnson, 902 F.3d 572,



parties are “on notice as to [the movant’s] positions and arguments.” Providence
Baptist Church v. Hillandale Comm., Ltd., 425 F.3d 309, 314 (6th Cir. 2005)).
                                          5
Case 2:20-cv-13134-LVP-RSW ECF No. 28, PageID.2147 Filed 12/02/20 Page 6 of 6




577 (6th Cir. 2018); (ECF No. 25 at Pg. ID 2126), Plaintiffs do not explain how

permitting Davis to intervene would further complicate the issues, hamper

expeditious resolution, or impede “judicial economy.” Thus, the Court finds that

the factors weigh in favor of granting permissive intervention.

      Accordingly,

      IT IS ORDERED that the City of Detroit’s Motion to Intervene as a

Defendant (ECF No. 5) is GRANTED.

      IT IS FURTHER ORDERED that Robert Davis’ Motion to Intervene

Pursuant to Fed. R. Civ. P. 24(a)(2) and 24(b) (ECF No. 12) is GRANTED.

      IT IS FURTHER ORDERED that the DNC/MDP’s Motion to Intervene

(ECF No. 14) is GRANTED.

      IT IS FURTHER ORDERED that the Motion to Expedite Briefing,

Scheduling and Adjudication of Proposed Intervenor Defendant Robert Davis’

Emergency Motion to Intervene (ECF No. 17) is DENIED AS MOOT.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

 Dated: December 2, 2020




                                         6
